Citation Nr: 0922226	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  08-04 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for the loss of four 
teeth due to a mouth infection.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel





INTRODUCTION

The Veteran had active service from April 1953 to April 1957, 
and from March 1958 to April 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2007 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The competent and probative medical evidence 
preponderates against a finding that the Veteran has a 
current bilateral hearing loss disability which is due to any 
incident or event in active service, and sensorineural 
hearing loss as an organic disease of the nervous system is 
not shown to have been manifested to a compensable degree 
within one year after separation from service.

2.  The Veteran lost four teeth - numbers 23, 24, 25, and 26 
- during active service due to a severe gum infection.  All 
four teeth were replaced during active service.

3.  There is no evidence that the loss of teeth was due to 
loss of substance of the mandible or maxilla, a combat wound, 
or in-service trauma, nor is there any evidence that the 
Veteran was a prisoner of war (POW).  


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2008).

2.  A dental disability involving teeth 23, 24, 25, and/or 26 
was not incurred in or aggravated by active service, nor have 
the criteria for outpatient treatment for a dental disorder 
been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.381, 17.161 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

In December 2006, VA sent the Veteran a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the Veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.  In addition, the letter described how 
VA calculates disability ratings and effective dates.  

The Board finds that the contents of the December 2006 letter 
satisfied the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) regarding VA's duty to notify and assist, 
including the requirements set forth by the Court in Dingess, 
supra.  In addition, the April 2007 rating decision, January 
2008 SOC, and August 2008 SSOC explained the basis for the 
RO's action, and the SOC and SSOC provided him with 
additional 60-day periods to submit more evidence. 

Thus, it appears that all obtainable evidence identified by 
the Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

It is the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Moreover, the claimant has not demonstrated any 
prejudicial or harmful error in VCAA notice, and the 
presumption of prejudicial error as to the first element of 
VCAA notice does not arise in this case.  See Shinseki v. 
Sanders, supra. 

With regard to VA's duty to assist, the RO obtained the 
Veteran's service treatment records (STRs) and service 
personnel records.  The Veteran did not provide the names or 
contact information as to any treatment providers, nor did he 
submit any private treatment records, even though he was 
asked to provide such information in the December 2006 notice 
letter and subsequent correspondence from VA.  The duty to 
assist a veteran in developing evidence is not always a 
"one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 
(1996).  A veteran must cooperate when he is asked for 
information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Otherwise, he denies VA evidence which might have helped 
establish his claim.   

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefits flowing to the Veteran.  The 
Court of Appeals for Veteran Claims has held that such 
remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303(a) (2008). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).


In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as organic diseases of the nervous 
system (e.g., sensorineural hearing loss), become manifest to 
a degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  Even if disabling hearing loss is not demonstrated 
at separation, a veteran may establish service connection for 
a current hearing disability by submitting evidence that a 
current disability is causally related to service.  See 
Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.
B.  Facts and Analysis

1.  Bilateral Hearing Loss

In this case, the Veteran contends he has bilateral hearing 
loss due to active service.  His DD Form 214 lists his 
military occupational specialty as "organizational supply 
specialist."  The form is silent for any indication that the 
Veteran participated in battles or campaigns, and there are 
no medals listed on the form which would indicate combat 
participation.  His service personnel records contain 
performance reports with detailed descriptions of the 
Veteran's duties, which included issuing and maintaining 
tools, maintaining inventories and stock lists, 
requisitioning spare aircraft parts, inspection of parts for 
cleanliness and corrosion control, and maintenance, storage 
and issue of weapons and base defense equipment.  

While the Veteran's service records do not show evidence of 
noise exposure beyond that normally expected in the military 
(in this case, the Air Force), even if some noise exposure is 
conceded here, this alone cannot serve as a basis for a grant 
of service connection.  Rather, the evidence must show that 
the currently claimed hearing loss is a result of such in-
service exposure.  That has not been demonstrated here, as 
will be explained below.
  
A hearing test conducted at the Veteran's March 1953 
enlistment examination resulted in a score of 15/15 on the 
whispered voice test in both ears.  A February 1961 
separation examination report revealed the following 
thresholds in decibels at the frequencies 500, 1000, and 2000 
Hz, respectively: 10, 10, and 15 for the right ear; and 15 at 
those 3 levels for the left ear.  There are no additional 
reports of hearing tests conducted during active service, nor 
are there any post-service medical records indicating 
treatment or examination for hearing loss.

The Board finds that there is no competent medical evidence 
of a current disability, as defined above, under governing 
regulations with regard to the Veteran's bilateral hearing 
loss claim.  The Board acknowledges the Veteran's assertion 
that both ears were exposed to acoustic trauma in service, 
but we must follow the regulation which defines hearing loss 
disability subject to service connection.  Indeed, in the 
absence of proof of a present disability there can be no 
valid claim.  Degmetich v. Brown, 104 F.3d 1328 (1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board 
recognizes the Court of Appeals for Veterans Claims has held 
that the presence of a chronic disability at any time during 
the claim process can justify a grant of service connection, 
even where the most recent diagnosis is negative.  McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  However, in the present 
case, the record does not show that the veteran has had post-
service evidence of hearing loss which meets the requirements 
of 38 C.F.R. § 3.385.

2.  Loss of Teeth

The Veteran is claiming entitlement to service connection for 
loss of four teeth due to a mouth infection in service.  In 
this regard, the Court has specifically held that a claim for 
service connection for a dental disorder is also a claim for 
VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. 
App. 302 (1993).

Thus, in the current case, adjudication of the claim for 
service connection must also include consideration of service 
connection for the purpose of establishing eligibility for 
outpatient dental treatment as provided in 38 C.F.R. § 
17.161.  See also Douglas v. Derwinski, 2 Vet. App. 435, 440 
(1992) (en banc) (holding that the Board is required to 
consider a veteran's claim under all applicable provisions of 
law and regulation whether or not the claimant specifically 
raises the applicable provision); Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

The Board will first address the claim of entitlement to 
service-connected compensation benefits.

The criteria for establishing entitlement to service 
connection have been set forth above, and need not be 
repeated.  However, it is noted that the dental conditions 
for which service-connected compensation benefits are 
available are set forth under 38 C.F.R. § 4.150, Diagnostic 
Codes (DCs) 9900-9916.

The Veteran's March 1953 enlistment examination report is 
negative for any dental problems or loss of teeth.  However, 
the February 1961 separation examination report notes that 
the Veteran acquired trench mouth (an acute form of 
gingivitis, formally known as Vincent's stomatitis) in 1955, 
lost four teeth, and had no further trouble.  A dental chart 
completed in August 1958 shows that his teeth numbered 23, 
24, 25, and 26 were missing.  Further, a treatment record 
shows that in May 1955, he received replacements for those 
same four teeth.  There are no post-service records 
describing any dental treatment.

Upon careful review of the evidence of record, it is found 
that service connection for loss of teeth has not been 
established.  As noted, dental disorders that may be 
compensable include irreplaceable missing teeth, and disease 
and damage to the jaw.  38 C.F.R. § 4.150, DCs 9900-9916.  
Missing teeth may be compensable for rating purposes under DC 
9913.  However, the regulation specifies that tooth loss is 
only compensable where it is due to loss of substance of the 
body of the maxilla or mandible without loss of continuity.  
Further, the Note immediately following that code states, 
"These ratings apply only to bone loss through trauma or 
disease such as osteomyelitis, and not to the loss of the 
alveolar process as a result of periodontal disease, since 
such loss is not considered disabling."  Id.

In the instant case, there is no objective, competent 
evidence of record that the Veteran has irreplaceable missing 
teeth or that any loss of teeth has been caused by loss of 
substance of the body of the maxilla or mandible.  The 
Veteran has not contended, and the evidence does not 
demonstrate, that he sustained any injury to the teeth or 
that he had suffered from any qualifying disease of the jaw 
in service.  Nor is there any suggestion that he had any 
other condition listed among the compensable dental and oral 
conditions under the Rating Schedule.  See 38 C.F.R. § 4.150.  
Thus, entitlement to service connection for compensation 
purposes must be denied.

Having determined that the evidence does not support an 
allowance of service-connected compensation benefits, the 
Board must now consider whether service connection may be 
established solely for the purpose of outpatient treatment.

The determination of whether service connection may be 
established for the purpose of outpatient dental treatment is 
based on the criteria set forth under 38 C.F.R. § 3.381 
(2008).

As provided at 38 C.F.R. § 3.381(a), treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment.  In determining service 
connection, the condition of teeth and periodontal tissues at 
the time of entry into active duty will be considered.  
Treatment during service, including filling or extraction of 
a tooth, or placement of a prosthesis, will not be considered 
evidence of aggravation of a condition that was noted at 
entry, unless additional pathology developed after 180 days 
or more of active service.  See 38 C.F.R. § 3.381(c).

With respect to dental conditions noted at entry and treated 
during service, 38 C.F.R. § 3.381(d) sets forth principles 
for determining whether a grant of service connection for 
treatment purposes is warranted.  Such guidelines are as 
follows:

(1) Teeth noted as normal at entry will be service-
connected if they were filled or extracted after 180 
days or more of active service.

(2) Teeth noted as filled at entry will be service-
connected if they were extracted, or if the existing 
filling was replaced, after 180 days or more of active 
service.

(3) Teeth noted as carious but restorable at entry will 
not be service-connected on the basis that they were 
filled during service.  However, new caries that 
developed 180 days or more after such a tooth was filled 
will be service-connected.

(4) Teeth noted as carious but restorable at entry, 
whether or not filled, will be service-connected if 
extraction was required after 180 days or more of active 
service.

(5) Teeth noted at entry as non-restorable will not be 
service-connected, regardless of treatment during 
service.

(6) Teeth noted as missing at entry will not be service 
connected, regardless of treatment during service.

In addition to the above principles, 38 C.F.R. § 3.381(e) 
indicates specific dental conditions that will not be 
considered service-connected for treatment purposes:

(1) Calculus;

(2) Acute periodontal disease;

(3) Third molars, unless disease or pathology of the 
tooth developed after 180 days or more of active 
service, or was due to combat or in-service trauma; and

(4) Impacted or malposed teeth, and other developmental 
defects, unless disease or pathology of these teeth 
developed after 180 days or more of active service.

Finally, 38 C.F.R. § 3.381(f) provides that teeth extracted 
because of chronic periodontal disease will be service-
connected only if they were extracted after 180 days or more 
of active service.  38 C.F.R. § 3.381.

The Board further notes that 38 C.F.R. § 17.161 sets forth 
classes of eligibility for dental treatment.  Under 38 C.F.R. 
§ 17.161(a), addressing Class I eligibility, it is provided 
that those having a service-connected compensable dental 
disability or condition may be authorized dental treatment as 
necessary to maintain oral health and masticatory function.  

Furthermore, 38 C.F.R. § 17.161(b) provides eligibility for 
dental treatment under Class II, Class II(a), Class II(b), 
and Class II(c).  With respect to Class II, Class II(a), and 
Class II(b), having a service-connected compensable or 
noncompensable dental disability or condition is a predicate 
to eligibility.  Class II(c) eligibility is not dependent on 
having a service-connected compensable or noncompensable 
dental disability or condition.  Instead, eligibility is 
dependent upon having POW status for a period on 90 days or 
more.  It is determined that "noncompensable" service-
connected disability, for purposes of 38 C.F.R. § 17.161, 
would include a grant of service connection for treatment 
purposes, and not simply a "zero percent" evaluation for 
compensation under 38 C.F.R. § 4.150.

In the present case, the record shows that the Veteran has 
replaceable missing teeth that were not noted at entrance 
into service.  He does not have any of the disorders 
specifically excluded for consideration for service 
connection under 38 C.F.R. § 3.381(d) or (e).  Thus, the 
Board concludes that the criteria under 38 C.F.R. § 3.381(a) 
have been satisfied here, and the Veteran's missing teeth are 
considered service-connected for treatment purposes only.  

However, in considering outpatient treatment eligibility, 
because having a service-connected compensable dental 
condition is a predicate to eligibility under Class I, this 
provision cannot serve as a basis for authorization of 
outpatient dental treatment for any of the Veteran's teeth.

Next, a service-connected noncompensable disability is a 
predicate to eligibility under Classes II, II(a), and Class 
II(b).  The Veteran does have a noncompensable service-
connected disability in this case.  However, he is not 
eligible for treatment under these Classes because of failure 
to meet other criteria.  A predicate for eligibility for 
Class II treatment is discharge from service after September 
30, 1981, or application for treatment within one year after 
discharge, neither of which is the case here.  Moreover, the 
Veteran was not a POW, and he did not sustain his dental 
disorder as a result of a combat wound or in-service trauma; 
therefore, he is not eligible for treatment under Classes 
II(a) or II(b).  Similarly, because the evidence does not 
establish that the Veteran was a prisoner of war, he is not 
eligible for outpatient dental treatment under Class II(c).  
There are no other relevant classes of eligibility based on 
the facts of record in the instant case.

In conclusion, the evidence of record does not support a 
grant of entitlement to service connection for a dental 
condition, involving teeth 23, 24, 25, and/or 26, including 
for outpatient treatment purposes.  As the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for the loss of four teeth due to a mouth 
infection is denied.



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


